BONTAN CORPORATION INC. THREE MONTHS ENDED DECEMBER 31, 2009 MANAGEMENT’S DISCUSSION AND ANALYSIS Prepared as at February 25, 2010 IndexSection begins on Overview 3 Business environment 4 Forward looking statements 12 Business plan 13 Results of operations 18 Liquidity and Capital Resources 23 Key contractual obligations 26 Off balance sheet arrangements 26 Transactions with related parties 26 Financial and derivative instruments 27 New accounting policies 28 Critical accounting estimates 29 Disclosure controls and procedures 29 Internal controls over financial reporting 29 Subsequent events 30 Public securities filing 30 - 1 - Management Discussion and Analysis The following discussion and analysis by management of the financial condition and financial results, on a consolidated basis,for Bontan Corporation Inc. for the three months ended December 31, 2009 should be read in conjunction with the unaudited Consolidated Financial Statements for the three and ninemonths ended December 31, 2009, unaudited Consolidated Financial Statements and Management Discussion & Analysis for the three months ended June 30, 2009 and for six months ended September 30, 2009and the audited Consolidated Financial Statements and Annual Report in Form F-20 for the year ended March 31, 2009. The financial statements and the financial information herein have been prepared in accordance with generally accepted accounting principles in Canada, as applicable to interim financial statements. This management discussion and analysis is prepared by management as at December 31, 2009. The Company’s auditors have not reviewed it. In this report, the words “us”, “our”, “the Company” and “Bontan” have the same meaning unless otherwise stated and refer to Bontan Corporation Inc. and its subsidiaries. Overview Summary of Results During the quarter ended December 31, 2009, we completed acquisition of working interest in two licences and a permit to explore oil and gas in offshore location Israel (“offshore Israel Project”)as explained later in this report. A new subsidiary, Israel Petroleum Company, Limited (“IPC”) was registered in Cayman Island on November 12, 2009 in which we acquired 75% equity interest. IPC acquired 95.5% interest in the said licences and permit from PetroMed Corporation, Belize. As part of the acquisition of the Offshore Israel Project, contract of approximately US$ 12 million was also taken over by IUPC with Western Geophysical Company, a survey company which would undertake 2D and 3D seismic surveys of the areas covered under the Offshore Israel Project.We signed agreements with International Three Crown Petroleum LLC ( “ITC”), a Colorado registered Company owned by Mr. Howard Cooper to manage the offshore Israel project. ITC owns 22.5% equity interest in IPC.
